BROCK, Chief Judge.
The additional defendants contend the trial court committed error in refusing to admit into evidence and recognize the order of the Juvenile Court of Bibb County, Georgia, and in failing to give full faith and credit to the Georgia decree.
“[T]he courts of this State will accord full faith and credit to the custody decree of a sister state which had jurisdiction of the parties and the cause as long as the circumstances attending its rendition remain unchanged. However, when a child whose custody is in dispute comes into this State our courts have jurisdiction to determine whether or not conditions and circumstances have so changed since the entry of the custody decree that the child’s best interests will be served by a change of custody. (Citations omitted).” Spence v. Durham, 283 N.C. 671, 198 S.E. 2d 537.
The record fails to disclose that the Juvenile Court of Bibb County, Georgia properly acquired jurisdiction of the children. The North Carolina Court had jurisdiction over the two minor children when the plaintiffs brought the children from Bibb County, Georgia to Caldwell County, North Carolina, on 2 April 1973. The first assertion of jurisdiction of the children by the Georgia Court, as disclosed by the record on appeal, was a hearing commenced there on 17 May 1973. This was more than *155a month after the children were brought to North Carolina and fourteen days after the North Carolina Court had appointed plaintiffs guardian of the two children. The next assertion of jurisdiction by the Georgia Court was on 22 June 1973 when it entered an order purporting to award custody of the children to the maternal grandparents (additional defendants in the North Carolina Court). The children were not within the State of Georgia on either of these dates and could not, therefore, properly be deemed to be within the jurisdiction of the Juvenile Court of Bibb County. The Georgia Court, being without jurisdiction of the children, its decree was properly excluded by the North Carolina Court.
Defendants also contend that the trial court committed error in denying their motion that the North Carolina Court refuse to exercise jurisdiction upon the ground that a court of another state had assumed jurisdiction. G.S. 50-13.5 (c) (5) grants to the North Carolina courts the discretion of either refusing to exercise jurisdiction or retaining jurisdiction when it is determined that a court of another state has assumed jurisdiction. No abuse of discretion is alleged or shown. This assignment of error is overruled.
The additional defendants contend the trial court committed error in refusing to admit into evidence the complaint and summons in a domestic action between the plaintiffs. The excluded complaint alleged verbal and physical abuse of the feme plaintiff by her husband.
The trial court in its findings of fact and conclusions of law found that the plaintiffs were living together in the same household, both plaintiffs desiring permanent custody of the minor children. The introduction of the evidence excluded would have had little probative value in view of the fact that plaintiffs had reconciled their marital difficulties to the point that they were living together in the same household and seeking joint, permanent custody of two minor children. This assignment of error is overruled.
The additional defendants contend the trial court committed error in terminating cross-examination of the plaintiffs as to personal matters and offenses of which plaintiff-husband had been tried and convicted.
The record reveals that plaintiff-husband testified that he had been convicted of driving under the influence. “[F]or pur*156poses of impeachment, a witness, including the defendant in a criminal case, may not be cross-examined as to whether he has been indicted or is under indictment for a criminal offense other than that for which he is then on trial.” State v. Williams, 279 N.C. 663, 185 S.E. 2d 174. The trial court acted properly in restricting the questioning to offenses of which the plaintiff had been convicted.
We have examined additional defendants’ exceptions to the rulings of the court upon cross-examination of the plaintiff. Without detailing the questions to which objections were sustained, we hold that the questions were improper either in substance or in form. In our opinion, the rulings of the trial judge were correct.
The judgment appealed from is
Affirmed.
Judges Parker and Baley concur.